t c summary opinion united_states tax_court angela rae zachry petitioner and curtis carlin intervenor v commissioner of internal revenue respondent docket no 317-04s filed date angela rae zachry pro_se curtis carlin pro_se monica d armstrong for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure seeks a review under sec_6330 of respondent’s decision to proceed with collection of petitioner’s portion of a federal_income_tax liability for the tax_year some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioner’s legal residence at the time the petition was filed was douglasville georgia petitioner and her former husband curtis carlin intervenor were married in date at that time petitioner was and intervenor wa sec_29 they immediately settled in florida where they rented a house petitioner has a high school education and worked as a hair stylist and intervenor worked for both show tech support inc and acc productions inc managing props on motion picture sets in date petitioner gave birth to a son as a result petitioner worked only intermittently throughout approximately weeks before petitioner’s son was born intervenor’s mother ms carlin died intervenor was the sole descendant and inherited ms carlin’s estate shortly thereafter petitioner moved to georgia with her parents and intervenor remained in florida to settle his mother’s affairs intervenor later joined petitioner in georgia where the couple subsequently purchased land during the latter part of intervenor received dollar_figure in a distribution from ms carlin’s sec_401 retirement account intervenor also received proceeds from the sale of ms carlin’s home in florida petitioner and intervenor filed their joint federal tax_return timely on the return they reported total income of dollar_figure but included only dollar_figure in gross pension income and dollar_figure in taxable pension income respondent issued a notice proposing changes cp-2000 on date to petitioner and intervenor stating information reported on their return did not match what was reported by their employers banks and or other payers intervenor did not respond to this notice on date petitioner filed form_8857 request for innocent spouse relief it was subsequently denied on date respondent issued a notice_of_deficiency to petitioner and intervenor for their tax respondent determined petitioner and intervenor underreported the wages from show tech support inc and pension income paid to intervenor and failed to report nonemployee compensation paid to intervenor from acc productions inc the entire deficiency was based on the payments made to intervenor as noted on the various forms a timely petition was filed in this court in the names of both intervenor and petitioner because the petition was imperfect and an amended petition was never filed as ordered by the court the case was dismissed for lack of jurisdiction petitioner and intervenor separated during on date their divorce became final in the divorce agreement intervenor acknowledged receiving dollar_figure from his mother’s estate of which only dollar_figure remained petitioner and intervenor agreed that petitioner would be responsible for one- third of the tax_liability while intervenor would be responsible for the remaining two-thirds on date respondent issued a final notice_of_intent_to_levy to petitioner on date respondent filed a notice_of_federal_tax_lien against petitioner respondent then issued the notice_of_federal_tax_lien to petitioner on date petitioner thereafter filed a timely form request for a collection_due_process_hearing on date petitioner raised the innocent spouse issue as her sole defense at the subsequent hearing before an irs settlement officer on date the settlement officer issued a notice_of_determination sustaining the lien and levy and denying petitioner’s request for relief from joint liability 2the parties stipulated that petitioner did not petition the tax_court for a redetermination for the deficiency asserted by respondent for the taxable_year petitioner did in fact petition this court however since the petition was dismissed for lack of jurisdiction the stipulation is technically correct petitioner moreover does not challenge the underlying deficiency but only seeks relief from joint liability petitioner filed a timely petition in this court appealing the appeals officer’s decision on date intervenor filed a timely notice of intervention the court must decide whether petitioner is entitled to relief from joint liability in lieu of the appeals officer’s determination where the underlying tax_liability is properly at issue before the appeals officer this court reviews that issue on a de novo basis 114_tc_176 however where the underlying tax_liability is not at issue as in this case this court reviews the determination on the basis of whether there was an abuse_of_discretion by respondent 114_tc_604 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances e g 439_us_522 121_tc_111 married persons who file a joint federal_income_tax return generally are jointly and severally liable for the payment of the tax_shown_on_the_return or found to be owing sec_6013 115_tc_183 affd 282_f3d_326 5th cir furthermore agreements between spouses with respect to how liability is shared on tax deficiencies are not binding on this court 78_tc_100 citing 39_tc_534 13_tc_397 affd per curiam 200_f2d_560 2d cir 12_tc_224 bonner v commissioner tcmemo_1979_435 ballenger v commissioner t c memo relief from joint_and_several_liability is available to certain taxpayers under sec_6015 there are three avenues for relief available under this section-- sec_6015 c f in reaching the decision at the administrative level in this case the appeals officer denied relief under subsections b and c finding that petitioner had actual knowledge the appeals officer also denied relief under subsection f noting while no formal request under f was received during the cdp process the taxpayer’s statements all concerned the inequity of holding her liable and her inability to pay the taxpayer provided no financial information so appeals could make no determination as to the hardship provisions of f appeals considered the taxpayer’s statements about the inequity of holding her liable but her bare statements alone were insufficient to overcome the prior denial of relief both the taxpayer and her poa were given time to supply additional supporting documentation and chose not to do so the appeals officer sustained the levy action this court will reverse the appeals officer’s finding only if petitioner establishes there was an abuse_of_discretion the court first examines the appeals officer’s determination that petitioner had actual knowledge of the unreported pension distribution if petitioner had actual knowledge she cannot be afforded relief under sec_6015 or c under sec_6015 the taxpayer must not have known or had any reason to know that the other spouse understated that spouse’s tax_liability on the return sec_6015 relief under sec_6015 is not available to a taxpayer if it is shown that the taxpayer had actual knowledge when signing the return of any item giving rise to a deficiency sec_6015 the appeals officer met with petitioner before issuing a notice_of_determination because the appeals officer was unable to retrieve the case file of petitioner’s settlement hearing resulting from her date petition for relief from joint liability petitioner was afforded time to provide information to the appeals officer to support her claim in the notice_of_determination the appeals officer stated 3although generally the burden is on the commissioner to prove that a taxpayer had actual knowledge under sec_6015 the court is evaluating this case under an abuse_of_discretion standard therefore the issue before the court is not whether petitioner had actual knowledge as to the pension distribution but whether the appeals officer abused her discretion in deter- mining such as a result petitioner need not prove she had no actual knowledge rather petitioner need only show the appeals officer abused her discretion in determining petitioner had actu- al knowledge and thereby denying relief the only information received was a statement documenting petitioner’s testimony at the conference and some child_support checks issued by her ex-husband in subsequent discussions with the taxpayer and her power_of_attorney did not result in any further documentation the taxpayer has raised no other collection alternatives the decision on the appropriateness of the proposed collection action was made based on the information in the case file the information available in the master_file account the assessment information and on information submitted by the taxpayer no financial information was provided to allow a decision based on financial circumstances because petitioner presented no additional information to establish she had no knowledge of intervenor’s underreporting of the pension distribution the appeals officer found no basis for overturning the denial of the original request for relief on the basis of knowledge petitioner asserts she did not know of the tax understatement attributable to the distribution to intervenor of his deceased mother’s pension because she was told that intervenor’s sole inheritance was from the sale of ms carlin’s residence petitioner readily admitted she was aware intervenor received approximately dollar_figure after ms carlin passed away however petitioner contended she believed the entire amount came from the sale of ms carlin’s residence and had no reason to believe otherwise the knowledge standard for purposes of sec_6015 is an actual and clear awareness as opposed to reason to know of the existence of an item that gives rise to the deficiency cheshire v commissioner supra pincite petitioner offered extensive testimony regarding her lack of knowledge about the source of intervenor’s inheritance however intervenor also offered extensive testimony that petitioner knew the exact nature of his inheritance as a result of the conflicting testimony and the lack of documentation supporting either testimony the court finds neither party’s testimony credible to determine whether petitioner had actual knowledge of the pension distribution to intervenor the court looks beyond the testimony of petitioner and intervenor and relies principally on the stipulation of facts and the admitted evidence petitioner and intervenor filed their joint federal_income_tax return with the assistance of a tax preparer at h_r block on line a of form_1040 u s individual_income_tax_return the tax_return listed dollar_figure as gross pension annuity amount and then listed dollar_figure as the taxable pension annuity amount regardless of whether petitioner was present during the return preparation to discuss the pension distribution she nonetheless willingly signed the return and a simple review of the return would have alerted petitioner to the existence of a pension distribution petitioner contends she signed the return 4petitioner and intervenor’s testimony as to whether petitioner was present while their tax_return was being prepared is contradictory petitioner testified she was at work while intervenor met with the h_r block representative however intervenor testified she was present the entire time the return was being prepared without reviewing it when questioned by counsel for respondent whether she had an opportunity to review the return petitioner responded she could have but thought there was no reason to petitioner offered no evidence other than her testimony to substantiate her claim of lack of knowledge her testimony alone is not enough to show that the appeals officer abused her discretion in finding petitioner had actual knowledge of the pension distribution therefore respondent’s denial of relief under sec_6015 and c due to petitioner’s actual knowledge of the pension distribution is sustained lastly the court reviews the appeals officer’s denial of relief under sec_6015 sec_6015 more broadly confers on the secretary discretion to grant equitable relief for taxpayers who otherwise do not qualify for relief under sec_6015 or c as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 that the commissioner will consider in determining whether an individual qualifies for relief under sec_6015 the taxpayer may present evidence of factors like abuse economic hardship or lack of knowledge to show it would be inequitable 5rev proc 2003_2_cb_296 not revproc_2000_ c b applies to this case because revproc_2003_61 supersedes revproc_2000_15 for requests still pending on date for which no preliminary determination_letter had been issued as of date the appeals officer issued petitioner’s notice_of_determination on date for the taxpayer to be held liable for a portion of the understatement as previously discussed other than the blanket statement that it would be inequitable to make her pay petitioner submitted no evidence to the appeals officer to support her claim for relief under sec_6015 petitioner bears a heavy burden_of_proof and respondent’s position deserves the court’s deference this court does not interfere unless respondent’s determination is arbitrary capricious clearly unlawful or without sound basis in fact or law 122_tc_32 petitioner presented no additional evidence at trial to support her claim for relief under sec_6015 therefore the court finds there was no abuse_of_discretion by the appeals officer in denying her claim for equitable relief under sec_6015 petitioner received an appropriate hearing for purposes of sec_6330 day v commissioner tcmemo_2004_30 leineweber v commissioner tcmemo_2004_17 sec_301 d q a-d6 proced admin regs respondent properly verified that the requirements of applicable law and administrative procedures were met and balanced the need for efficient collection_of_taxes with the legitimate concern of petitioner that the collection action be no more intrusive than necessary on this record the court holds that there was no abuse_of_discretion in sustaining the notice_of_intent_to_levy respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
